999 F.2d 1043
Gary CORBIN, in his capacity as a Trustee and Fiduciary ofthe Pattern & Model Makers Association of Warren &Vicinity Pension Fund, Plaintiff-Appellant,v.Karl BLANKENBURG;  John Cruz;  Charles Furlotte;  RobertKuschel;  Joseph Laughhunn;  Robert Joe Ledbetter;  DavidMargolis;  David McEachin;  Robert Stephens;  Jerome Wilson;Robert Udell;  Mid-Continental Claim Service andAdministrators, Inc.;  Gary Novara;  Laurence Breskin,Defendants-Appellees.
No. 92-1540.
United States Court of Appeals,Sixth Circuit.
Oct. 4, 1993.

Before:  MERRITT, Chief Judge;  KEITH, KENNEDY, BOYCE F. MARTIN, NATHANIEL R. JONES, MILBURN, RALPH B. GUY, DAVID A. NELSON, RYAN, BOGGS, ALAN E. NORRIS, SUHRHEINRICH, SILER, and BATCHELDER, Circuit Judges.

ORDER

1
A majority of the Judges of this Court in regular active service have voted for rehearing of this case en banc.   Sixth Circuit Rule 14 provides as follows:


2
The effect of the granting of a hearing en banc shall be to vacate the previous opinion and judgment of this court, to stay the mandate and to restore the case on the docket sheet as a pending appeal.


3
Accordingly, it is ORDERED that the previous decision and judgment of this court is vacated, the mandate is stayed and this case is restored to the docket as a pending appeal.


4
The Clerk will direct the parties to file supplemental briefs and will schedule this case for oral argument as soon as possible.